--------------------------------------------------------------------------------

June 17, 2005

 

Mr. Ian Matheson
President & CEO
Phage Genomics, Inc.
2215 Lucerne Circle
Henderson, NV
89015
USA

Dear Ian:

Re:          Engagement Letter – US$2,000,000 Unit Offering

Further to our discussions, Clarion Finanz AG (“Clarion”) is pleased to outline
the terms of an agreement pursuant to which we would be engaged by Phage
Genomics, Inc. (to be renamed Searchlight Minerals Corp.) (the “Company”), to
act as its agent for the private placement of up to 4,000,000 units of the
Company’s common stock at a price of $0.50 per unit, for gross proceeds of up to
US$2,000,000, on terms mutually agreeable between the parties hereto, certain of
which terms are set forth in Schedule A, annexed hereto and incorporated by
reference (such private placement referred to as the “Offering”). Each unit (a
“Unit”) shall consist of one common share and one-half of one share purchase
warrant, each whole warrant exercisable into one additional share of the
Company’s common stock for a period of nine months from the closing date of the
Offering at a price of $1.25 per share. The Offering will be made on a best
efforts basis subject to the terms and conditions set forth herein.

The obligations of each party in respect of the Offering will be more fully set
out in a formal agency agreement between the parties. Although this is a best
efforts offering, the sections entitled “Fees and Expenses” and “Indemnity”
below are binding obligations of all parties hereto immediately after this
engagement letter has been executed and delivered by all parties, regardless of
whether the Offering is completed.

--------------------------------------------------------------------------------

SCHEDULE A

(ALL PRICES IN $US)

Issuer: 
Phage Genomics, Inc. (“Phage” or the “Company”) 
    Agent: 
Clarion Finanz AG (the “Agent”) 
    Nature of the Offering: 
Private Placement, reasonable best efforts. 
    Offering: 
Up to 4,000,000 Units, each Unit convertible into one Common Share and one-half
of one Common Share Purchase Warrant (each whole warrant a “Warrant”) to
purchase for no additional consideration an additional share of the Company’s
common stock for a period of nine months from the closing of the Offering at a
price of $1.25 per share.
    Proceeds: 
Up to $2,000,000. 
    Price: 
$0.50 per Unit. 
    Use of Proceeds: 
The proceeds will be used to fund exploration and/or development activities and
to provide general working capital.
    Offering Jurisdictions: 
United States, Europe and such other jurisdictions as the Agent may designate
subject to notifying Phage not less than 3 business days prior to the Closing
Date.
    Qualified Investors: 
The Units will be issued only to: (i) accredited investors in the United States
(as such term is defined in Rule 501 of the Securities Act of 1933), (ii)
non-U.S. persons (as such term is defined in Regulation S of the Securities Act
of 1933) pursuant to Regulation S of the Securities Act of 1933.
    Closing Date: 
On or before July 11, 2005, or such other date mutually agreed upon by the
Company and the Agent.
    Commission: 
A cash payment equal to 10% of the gross proceeds of the Offering. 
    Registration Right: 
The Company shall use its best efforts to file with the Securities and Exchange
Commission a registration statement on Form SB-2 registering the common stock
underlying the Units (the “Registration Statement”) and have the registration
statement declared effective within 120 days of the Closing of the Offering. The
Company will be subject to a penalty of 10% of the number of Units offered
should the Company fail to have the registration statement declared effective
within 120 days of the Closing date.
    Broker’s Warrants: 
As additional compensation in connection with the Offering, the Company will
grant to the Agent non-assignable warrants (the ”Broker’s Warrants”) equal to
10% of the number of Units sold pursuant to the Offering. Each Broker’s Warrant
will be exercisable by the Agent at a price of $0.50 for a period of nine months
from the Closing Date.


--------------------------------------------------------------------------------


Fees and Expenses: 
The Company will be responsible for the expenses associated with the Offering,
including printing costs, advertisements, filing fees, sponsorship fees (if
applicable), corporate finance fees, legal, accounting and out-of-pocket
expenses of the Agent.
    Indemnity: 
In consideration of the Agent entering into this engagement letter, the Company
shall indemnify the Agent in accordance with the terms of Schedule B hereto,
which schedule forms part of this engagement letter. This indemnity shall be in
addition to, and not in substitution of, any other liabilities the Company may
have to the agent or either of them. The indemnity will apply to all services
provided by the agent in connection with, or otherwise related to, the Offering.
    Due Diligence: 
Beginning on the date hereof and at all times thereafter up to and including the
Closing date of the Offering, the Company will provide the Agent and their
professional advisors with all reasonable access to the personnel and internal
financial, business and other information about the Company and its business as
may be requested by the Agent in order to permit the Agent to complete a due
diligence review of the Company.
    Right of First Refusal: 
If the Offering is completed, the Company shall grant a right of first refusal
(the “Right of First Refusal”) to the Agent to act as underwriter or agent in
respect of any subsequent public offering or private placement of equity in
Canada or the United States by the Company, or any of its subsidiaries or
affiliates for a period of eighteen (18) months from Closing (the “Right of
First Refusal Term”), subject to the Agent and the Company, acting reasonably,
agreeing on the terms and conditions thereof.
     
The Agent acknowledges that the Company has granted an identical right of first
refusal to Dominick & Dominick Securities Inc. (“Dominick”) to act as
underwriter or agent in respect of any subsequent public offering or private
placement of equity in Canada or the United States by the Company during the
Right of First Refusal Term, and agrees if it and Dominick both elect to
exercise their right of first refusal during the Right of First Refusal Term in
respect of any subsequent public offering or private placement of equity in
Canada or the United States by the Company, to act as co- agent or
co-underwriter on a 50/50 basis with Dominick (or such other proportion as may
be agreed by Dominick and the Agent).

The above Offering is subject, but not limited to the following:

(a)     
completion of due diligence to the satisfaction of the Agent and their legal
counsel;
  (b)     
execution of a standard form agency agreement between the Company and the Agent
including the following:
   
(i)     
customary conditions to the obligations of the Agent including: “disaster out”
and “material adverse change out” clauses and the right of the Agent to
terminate their obligation in the event that the Agent’s due diligence
investigations identify any material adverse fact which exists as at the date
hereof that has not been generally disseminated to the public will expire upon
execution of the Agency Agreement which will occur no later than the closing
date; and


--------------------------------------------------------------------------------


 
(ii)
industry standard indemnification of the Agent.
  (d)     
approval of the terms and conditions of the Offering by all of the appropriate
regulatory authorities, as required.

We would ask that if the foregoing is in accordance with your understanding and
is agreed to by yourself, that you kindly confirm your acceptance by signing the
enclosed copy and returning the same to the undersigned’s attention as soon as
possible.

Yours very truly,

CLARION FINANZ AG

/s/ Carlo Civelli

Carlo Civelli
Managing Director

 

 

Agreed and accepted this 20th day of June, 2005.

PHAGE GENOMICS, INC.

/s/ K. Ian Matheson

Per: Ian Matheson
President & CEO

--------------------------------------------------------------------------------

Schedule B

Form of Indemnity

In consideration for Clarion Finanz AG (the “Agent”) and any other Agent
accepting the engagement (the “Engagement”) described in the engagement letter
(the “Engagement Letter”) to which this Schedule “B” is attached, Phage
Genomics, Inc., and its successor in name, Searchlight Minerals Corp. (the
“Company”) agree to indemnify and save harmless each of the Agent and their
respective affiliates, directors, officers, employees, partners, Agent, advisors
and shareholders (collectively, the “Indemnified Parties” and individually, and
“Indemnified Party”) from and against any and all losses, claims, actions,
suites, proceedings, damages, liabilities or expenses of whatsoever nature of
kind (excluding loss of profits), including the aggregate amount paid in
reasonable settlement of any actions, suits proceedings, investigations or
claims and the reasonable fees, disbursements and taxes of their counsel in
connection with any action, suite proceeding, investigation or claim that may be
made or threatened against any Indemnified Party or in enforcing this indemnity
(collectively, the “Claims”) to which and Indemnified Party may become subject
or otherwise involved in any capacity insofar as the Claims relate to, are
caused by, result from, arise out of or are based upon, directly or indirectly,
the Engagement whether performed before or after the Company’s execution of the
Engagement Letter and to reimburse each Indemnified Party forthwith, upon
demand, for any legal or other expenses reasonably incurred by such Indemnified
Party in connection with any Claim.

The Company also agrees that no Indemnified Party will have any liability
(either direct or indirect, in contract or tort or otherwise) to the Company or
any person asserting claims on the Company’s behalf or in right for or in
connection with the Engagement, except to the extent that any losses, expenses,
claims, actions, damages or liabilities incurred by the Company are determined
by a court of competent jurisdiction in a final judgment that has become
non-appealable to have resulted from the gross negligence or willful misconduct
of such Indemnified Party.

In the event and to the extend that a court of competent jurisdiction in a final
judgment that has become non-appealable determines that an Indemnified Party was
grossly negligent or guilty of willful misconduct in connection with a Claim in
respect of which the Company has advanced funds to the Indemnified Party
pursuant to this Indemnity, such Indemnified Party will reimburse such funds to
the Company and thereafter this Indemnity will not apply to such Indemnified
Party in respect of such Claim. The Company agrees to waive any right the
Company might have of first requiring the Indemnified Party to proceed against
or enforce any other right, power, remedy or security or claim payment from any
other person before claiming under this indemnity.

In case any action, suit, proceeding or claim is brought against an Indemnified
Party or an Indemnified Party has received notice of the commencement of any
investigation in respect of which indemnity may be sought against the Company,
the Indemnified Party will give the Company prompt written notice of any such
action, suit, proceeding, claim or investigation of which the Indemnified Party
ahs knowledge and the Company will undertake the investigation and defense
thereof on behalf of the Indemnified Party, including the prompt employment of
counsel acceptable to the Indemnified Parties affected and the payment of all
expenses. Failure by the Indemnified Party to so notify will not relieve the
Company of its obligation of indemnification hereunder unless (and only to the
extend that) such failure results in forfeiture by the Company of substantive
rights or defenses.

No admission of liability and no settlement, compromise or termination of any
action, suit, proceeding, claim, or investigation will be made without the
Company’s consent and the consent of the Indemnified Parties affected, such
consents not to be unreasonably withheld. Notwithstanding that the Company will
undertake the investigation and defense of any Claim, an Indemnified Party will
have the right to employ separate counsel with respect to any Claim and

--------------------------------------------------------------------------------

participate in the defense thereof, but the fees and expenses of such counsel
will be at the expense of the Indemnified Party unless:

  (a)     
employment of such counsel has been authorized in writing by the Company;
    (b)     
the company has not assumed the defense of the action within a reasonable period
of time after receiving notice of the claim.
    (c)     
The named parties to any such claim include both the Company and the Indemnified
Party and the Indemnified Party will have been advised by counsel to the
Indemnified Party that there may be conflict of interest between the Company and
the Indemnified Party; or
    (d)     
There are one or more defenses available to the Indemnified Party which are
different from or in addition to those available to the Company.

In which case such fees and expenses of such counsel to the Indemnified Party
will be for the Company’s account. The rights accorded to the Indemnified
Parties hereunder will be in addition to any rights and Indemnified Party may
have at common law or otherwise.

If for any reason the foregoing indemnification is unavailable (other than in
accordance with the terms hereof) to the Indemnified Parties (or any of them) or
is insufficient to hold them harmless, the Company will contribute to the amount
paid or payable by the Indemnified Parties as a result of such Claims in such
proportion as is appropriate to reflect not only the relative benefits received
by the Company or the Company’s shareholders on the one hand and the Indemnified
Parties on the other, but also the relative fault of the parties and other
equitable considerations which may be relevant. Notwithstanding the foregoing,
the Company will in any event contribute to the amount paid or payable by the
Indemnified Parties as a result of such Claim any amount in excess of the fees
actually received by the Indemnified Parties hereunder.

The Company hereby constitutes Clarion Finanz AG as trustee for each of the
other Indemnified Parties of the Company’s covenants under this indemnity with
respect to such persons and Clarion Finanz AG each agree to accept such trust
and to hold and enforce such covenants on behalf of such persons.

The Company agrees to reimburse the Agent monthly for the time spent by the
Agent’s personnel in connection with any Claim at their normal per diem rates.
The Company also agrees that if any action, suit, proceeding or claim is brought
against, or an investigation commenced in respect of the Company or the Company
and Agent and personnel of either of the Agent are required to testify,
participate or response in respect of or in connection with the Engagement, such
Agent will have the right to employ its own counsel in connection therewith and
the Company will reimburse such Agent monthly for the time spent by its
personnel in connection therewith at their normal per diem rates together with
such disbursements and reasonable out-of-pocket expenses as may be incurred,
including fees and disbursements of such Agent’s counsel.

--------------------------------------------------------------------------------